TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00697-CV



               Rollingwood Community Development Corporation, Appellant

                                                 v.

                                      Pam Opiela, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. D-1-GN-08-003630, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


               Rollingwood Community Development Corporation has filed an unopposed

Appellant’s Motion to Dismiss Appeal for Mootness. Appellant asserts that the underlying dispute

has been resolved, the underlying suit dismissed, and the challenged temporary injunction dissolved.

We grant the motion and dismiss this appeal.




                                               G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: June 3, 2009